                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 ASTORIA DOWNTOWN MARKET; and                    Case No. 3:18-cv-01367-AC
 SAMUEL MCDANIEL,
                                                 JUDGMENT
                 Plaintiffs,

         v.

 UNITED STATES OF AMERICA,

                 Defendant.


       Based on the Court’s order, IT IS ADJUDGED that Food and Nutrition Service’s final

decision is VACATED. This matter is REMANDED to the Food and Nutrition Service for

further action as directed.



       DATED this 13th day of March, 2020.

                                                 /s/ Karin J. Immergut
                                                 Karin J. Immergut
                                                 United States District Judge
